UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2242


SOUDANI ALEXIS,

                  Plaintiff - Appellant,

          v.

ALBERTINI & DARBY; PATRICK MARLIN WYSONG; PERRY MATTHEW DARBY;
GUY    MARCEL   ALBERTINI,   and   all   other   associate(s),
subsidiarie(s), holding(s), asset(s), hereunder; 15 U.S.C.A.
Section 80(a)(2), et al,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-00113-WDQ)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Soudani Alexis, Appellant Pro Se. Stephen Young Brennan, ILIFF,
MEREDITH, WILDBERGER & BRENNAN, P.C., Pasadena, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Soudani    Alexis    appeals    the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have     reviewed       the     record   and   find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Alexis v. Albertini & Darby, No. 1:11-cv-00113-WDQ (D.

Md. Oct. 13, 2011).             We dispense with oral argument because the

facts    and    legal    contentions     are   adequately     presented       in   the

materials      before     the    court   and   argument     would    not   aid     the

decisional process.



                                                                           AFFIRMED




                                          2